Citation Nr: 1218592	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to June 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded this case in August 2008 for additional evidentiary development.  Subsequently, when this case was before the Board in October 2009, the Veteran's appeal was denied.  The Veteran thereupon filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In July 2010 the Court issued an Order granting a joint motion of the parties and remanded the case to the Board for action in compliance with the joint motion.

When this case was most recently before the Board in November 2010, it was remanded for additional evidentiary development in compliance with the Court's Order.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

No chronic low back disability was present in service or within one year of the Veteran's discharge from service, and no current low back disability is etiologically related to service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by active service, and arthritis of the low back may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA by letter mailed in March 2003, before the initial adjudication of the claim.  Although he was not provided with notice regarding the disability-rating and effective-date elements of the claim until March 2006, after the initial adjudication of the claim, the Board has determined that there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection for low back disability is not warranted.  Consequently, no effective date or disability rating will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error. 

The record also reflects that service treatment records (STR) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, records have been obtained from the Social Security Administration (SSA), the Veteran has been afforded appropriate VA examinations, and a medical nexus opinion has been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non-prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis of the low back to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.   U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that service connection is warranted for low back disability as it is related to service.  Specifically, he asserts that he has experienced low back pain since he was involved in an in-service motor vehicle accident (MVA) in 1982. 

STRs reflect that the Veteran complained of low back pain on numerous occasions, to include in November 1976, July 1978, August 1978, June 1980 after sustaining a sports injury, and March 1982; and he was diagnosed with chronic low back pain, L5 strain, and suspected muscle strain or pulled muscles. 

STRs also confirm that the Veteran was involved in a MVA in late September 1982.  He was hospitalized for three days and diagnosed with acute low back pain and musculoskeletal pain.  In early November 1982 and December 1982, he complained of low back pain, and was diagnosed with mechanical low back pain and sprain at L5, respectively.  One week after the December 1982 treatment, it was noted that the Veteran reported an improvement in his symptoms.  A report of medical examination prepared in March 1987, shortly before the Veteran's discharge from active service, shows that his spine was clinically evaluated as normal.  He also specifically denied having a history of recurrent back pain in a contemporaneous report of medical history. 

There is no post-service medical evidence dated prior to 1995.  The record is replete with private treatment records and VA treatment records from 1995 to 2011.  However, there is no evidence of any low back disorder in the treatment records dated prior to 1998.  In fact, the first records documenting complaints regarding the Veteran's low back are dated in late 1998. 

Specifically, a November 1998 private treatment record notes that the Veteran was seen in October 1998 with back pain that appeared to be a simple strain and spasm injury that he "did start experiencing at work".  His physician indicated that he suspected a possible ruptured disc. 

A December 1998 private treatment record notes that the Veteran reported no prior history of significant back problems.  A magnetic resonance imaging (MRI) study showed disc degeneration at L4-5 with a broad based protrusion, and his physician diagnosed degenerative lumbar disc disease with superimposed lumbar strain. 

Multiple private treatment records, to include reports in February 1999, April 2001, February 2002, July 2002, and May 2003, show the Veteran generally presented for disability evaluations of his back.  In these evaluations he reported that he had a work-related back injury in October of 1998.  Specifically, in the July 2002 report, it was noted that he was originally injured in the work-related incident.  He explained that in October of 1998, while working as a forklift operator, he leaned over to pick up a pallet that weighed approximately 70 pounds when his right leg gave way and he experienced a popping sensation in his back.  The Board notes that the Veteran did not report the in-service MVA during these evaluations.  Diagnoses included tenderness but no evidence of significant paraspinal spasm; low back pain with radiation down the right leg with a radiculopathy picture; and L4-L5, L5-S1 internal disc disruption.

The Veteran was afforded a VA examination in April 2005 in which a VA examiner diagnosed moderate disc bulge at L4-5 and possible lumbar radiculopathy, but the examiner did not provide an opinion regarding the etiology of this disability. 

In July 2005, Dr. A.L.G., M.D., the Veteran's former primary care provider, submitted correspondence in which he stated that the Veteran's back condition was consistent with mechanical low back pain after trauma (MVA) without neurological compromise, and this could have happened during his active military duty.  However, the doctor did not know if the MVA that the "records refer to" was part of the Veteran's military duty.  He wrote that his opinion was based on his own physical findings and a review of unspecified records provided to him by the Veteran's representative. 

In November 2006, Dr. D.M. submitted a statement in which he noted in pertinent part that the Veteran had severe back pain caused by a nerve compression at the level of L4-L5, causing ambulation problems; his pain was chronic and really difficult to control with medication.

The Board notes that a June 2007 SSA decision granted benefits in pertinent part for low back disability, finding the Veteran disabled on October 22, 1998.  The Board notes that the Veteran reported his work-related accident involving his back in October 1998.

The Board notes that the record is replete with additional private treatment records and VA treatment records in which the Veteran is diagnosed with various low back disabilities.  

The Veteran was afforded a VA examination in December 2008 in which it was noted that a January 2008 MRI showed L4-5 disc extrusion and severe bilateral foraminal stenosis at L5-S1.  The VA examiner diagnosed degenerative disc disease and degenerative arthrosis of the lumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's current low back disorder was caused by or a result of injury sustained in service.  The examiner explained that although the Veteran was diagnosed with "back strain" in service, he did not complain of back problems between 1982 and his discharge in 1987 and that physical examination of the Veteran after his work-related injury in 1998 clearly showed lumbar disc disease.  The examiner also opined that it was less likely than not that the Veteran's in-service back strains predisposed him to the type of disc disorder that was detected after his 1998 work-related back injury. 

In the aforementioned 2010 remand, the Board found that the VA medical opinion provided in the December 2008 examination report did not adequately address the nature and extent of the Veteran's 1982 in-service automobile accident, to include any resulting injury; trauma to the spine; and subsequent hospitalization.

Therefore, in response to the Board's November 2010 remand, the Veteran was afforded a VA examination in January 2011 in which he reported the aforementioned in-service MVA in 1982.  The Veteran reported initial onset of his low back pain in 1982 and progressive pain since that time.  In pertinent part the VA examiner diagnosed degenerative disc disease of the lumbar spine with moderate arthropathy.  The examiner opined that based on review of the Veteran's history and claims files, specifically the Veteran had multiple complaints of lumbar difficulty while on active duty and repeated episodes of complaints during 1982, the current lumbar spine disability was at least as likely as not related to his automobile accident sustained while on active duty in 1982.

The Appeals Management Center determined that the January 2011 examiner's opinion was not adequate because he failed to address the absence of evidence of any low back disorder in the STRs subsequent to 1982 and failed to address the post-service evidence showing that the Veteran sustained a low back injury in 1998.

In September 2011, the Chief of Administrative Medicine, who cosigned the December 2008 VA examination report, reviewed the claims files and provided an addendum.  He diagnosed lumbar spine degenerative disc disease (DDD) and opined that the disability was less likely as not (less than 50/50 probability) caused by or a result of his back symptoms or injury in service.  The physician based this opinion upon the lack of evidence that the Veteran had DDD in service; the Veteran had episodic back strain/sprains in service, and this was not the same as DDD; after the accident, there was no evidence that there were any chronic residuals with respect to his back; the separation examination clearly showed no chronic back condition; the treatment notes in the claims files revealed no chronic back condition until an accident in 1998, and it was very clear that this was the start of the current back condition as the imaging from that time confirmed it.

The Board acknowledges the opinion submitted in July 2005 by Dr. A.L.G. that the Veteran's back condition could have happened during his active service and the January 2011 VA examiner's opinion that the Veteran's low back disability was caused by or a result of his in-service 1982 MVA.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

After considering the entirety of the evidence of record, the Board finds the opinion from the September 2011 VA examiner (December 2008 cosigner) to be more probative than those provided by Dr. A.L.G. and the January 2011 VA examiner.  The September 2011 VA examiner's opinion is well-supported and consistent with the documented record, to include the aforementioned STRs, VA records, and private treatment records, showing that the Veteran did not report symptoms associated with his low back from December 1982 until 1998 when he injured his back at work.   

The Board has evaluated the opinion of the Veteran's former physician, Dr. A.L.G., and weighed its probative value.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  To this point, the Board notes that Dr. A.L.G. stated that Veteran's back condition was consistent with mechanical low back pain after trauma (MVA) without neurological compromise, and this could have happened during his active military duty.  The Board notes that medical opinions expressed in speculative language (such as "could") do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Moreover, Dr. A.L.G. provided no rationale to support his opinion, and as he stated that he did not know if the MVA that the "records refer to" was part of the Veteran's military duty, it is unclear whether he reviewed and considered both STRs and the post-service medical evidence before rendering his opinion.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has also evaluated the opinion of the January 2011 VA examiner and weighed its probative value.  See Evans, 12 Vet. App. 22, 30, citing Owens, 7 Vet. App. 429, 433.  To this point, the Board notes that the January 2011 VA examiner stated that based on review of the Veteran's history and claims files, specifically the multiple complaints of lumbar difficulty while on active duty and repeated episodes of complaints during 1982, the current lumbar spine disability was at least as likely as not related to his automobile accident sustained while on active duty in 1982.  

The January 2011 examiner stated that the opinion was based on a review of claim files; however, no pertinent post-service documents were identified to support the January 2011 VA examiner's opinion.  That is, the January 2011 VA examiner did not adequately account for the fact that there is no corroborating evidence of any low back disorder between December 1982 (when the Veteran reported that his back pain was improving) and October 1998 when the Veteran injured his back at work.  Therefore, the Board has accorded the opinion of the January 2011 VA examiner less weight than the opinion of the September 2011 VA examiner.

The Board also acknowledges the Veteran's written statements and reports to VA health care providers that his low back pain started in 1982 and has been present since that time.  The Board also recognizes that the Veteran is competent to report such observable symptomatology.  However, once evidence is determined to be competent, the Board must determine whether such evidence also is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, the Board may consider factors such as self-interest, bias, and consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, although it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board notes that there is no objective evidence of low back disability from the time of the Veteran's discharge until 1998, over 10 years after separation.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, in this case, the Veteran's statements regarding the continuity of his low back pain since service are not credible because the history provided for compensation purposes many years after service is inconsistent with the history provided by the Veteran on earlier occasions when he was not seeking VA compensation.  Significantly, the Veteran specifically denied having a history of recurrent back pain in March 1987 and his back was found to be normal at that time,  In addition the December 1998 private treatment record shows that he reported no prior history of significant back injury other than his October 1998 work injury; and multiple private treatment records, to include in February 1999, April 2001, February 2002, July 2002, and May 2003, show that he reported that he had a work-related back injury in October of 1998 and did not report the in-service MVA during these evaluations.  

In sum, the Board finds that the competent and credible evidence of record establishes that no chronic low back disability was present in service or until many years after the Veteran's discharge from service and that the Veteran's current low back disability is not etiologically related to service, to include the 1982 motor vehicle accident.  Accordingly, since the preponderance of the evidence is against the claim, service connection for low back disability is not warranted. 


ORDER

Entitlement to service connection for low back disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


